Exhibit 10.1

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 to the Employment Agreement for Robert W. Henley
(“Amendment”) is made, effective as of June 1, 2012, by and between NVR, Inc., a
Virginia corporation (the “Company”) and Robert W. Henley (“Executive”).

Recitals:

WHEREAS, Executive and the Company previously entered into an Employment
Agreement, effective as of January 2, 2011, (the “Employment Agreement”); and

WHEREAS, Executive and the Company desire to further amend the Employment
Agreement to change the Executive’s base salary and title.

Agreement:

NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, the Company and Executive, intending to be legally bound, agree as
follows:

1. The second sentence of Section 1.1 is replaced in the entirety to read as
follows:

“The Executive will serve in the capacity of President of NVR Mortgage Finance,
Inc.”

2. The first sentence of Section 3.1 is replaced in the entirety to read as
follows:

“As compensation for all services rendered pursuant to this Agreement, the
Company will pay to the Executive an annual base salary of THREE HUNDRED
THOUSAND DOLLARS ($300,000) payable in equal monthly installments of TWENTY FIVE
THOUSAND DOLLARS AND NO CENTS ($25,000.00).”

3. Except as set forth in this Amendment, the Employment Agreement shall remain
unchanged and shall continue in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first written above.

 

NVR, INC. By:  

/s/ Joseph Madigan

  Name:   Joseph Madigan   Title:   Senior Vice President Human Resources  
EXECUTIVE  

/s/ Robert W. Henley

  Name:   Robert W. Henley